105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patrick J. MELIUS, Appellant,v.Frank W. WOOD, Appellee.
No. 96-2658.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1997.

D.Minn.
AFFIEMED.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Patrick J. Melius appeals the district court's1 dismissal without prejudice of his 42 U.S.C. § 1983 action pursuant to Federal Rule of Civil Procedure 12(b)(6).  Having carefully reviewed the record and the parties' briefs, we conclude that the district court's dismissal was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota